 

 

IN THE UNITED STATES DISTRICT COURT
ii FOR THE WESTERN DISTRICT OF NORTH CAROLINA j

CHARLGTTE DWISION

 

 

DOCKET NO. 3:180r3 l7-RJC

uNiTED sTATEs oF AMERICA )
) CoNsENT oRDER AND
v. ) JUDGMENT oF FoRFEITURE
) PENDING RULE 32.2(¢)(2)
TlMorHY LEE WEBB )

BASED UPON the Defendant’s plea of guilty and finding that there is a nexus between
the property listed below and the offense(s) to which the Defendant has pled guilty and that the
Defendant (or any combination of Defendants in this case) has or had a possessory interest or other
legal interest in the property, IT IS HEREBY ORDERED THAT:

l. The following property is forfeited to the United States pursuant to 18 U.S.C. §
924(d), 2l U.S.C. § 853 and/or 28 U.S.C. § 246l(c), provided, however, that forfeiture of specific
assets is subject to any and all third party petitions under 2l U.S.C. § 853(n), pending final
adjudication herein:

Approximately $12,591.00 in U.S. currency, seized during the investigation on
December 7, 2017;

One Smith & Wesson, Model M&P, .40 caliber pistol, serial number HSJ8768, and
ammunition, seized during the investigation on December 7 , 2017; and

One Ruger, Model M77 Mark II, .243 caliber rifle, serial number 783-29084, and
ammunition, seized during the investigation on December 7, 2017.

2. The United States Marshals Service, the investigative agency, and/or the agency
contractor is authorized to take possession and maintain custody of the above specific asset(s).

3. lf and to the extent required by Fed. R. Crim. P. 32.2(b)(6), 21 U.S.C. § 853(n),
and/or other applicable law, the United States shall publish notice and provide direct written notice
of forfeiture

4. Any person, other than the Defendant, asserting any legal interest in the property
may, within thirty days of the publication of notice or the receipt of notice, Whichever is earlier,
petition the court for a hearing to adjudicate the validity of the alleged interest

5. Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this order, the United States
Attorney’s Office is authorized to conduct any discovery needed to identify, locate, or dispose of
the property, including depositions, interrogatories, and request for production of documents, and
to issue subpoenas pursuant to Fed. R. Civ. P. 45.

 

 

6. As to any specific assets, following the Court’S disposition of all timely petitions,

 

inv ini¢ ¢,become¢the¢final¢order,offorfeiture,¢as provided ,by~Eed. R,.,Crim.V,B.W32.,2(c)(,2,),,and¢the¢United" 7 j v vii
States shall have clear title to the property, and shall dispose of the property according to law.

The parties stipulate and agree that the aforementioned asset(s) constitute property derived
from or traceable to proceeds of Defendant’s crime(s) herein or property used in any manner to
facilitate the commission of such offense(s) and are therefore subject to forfeiture pursuant to 18
U.S.C. § 924, 21 U.S.C § 853 and/or 28 U.S.C. § 2461(0). The Defendant hereby waives the
requirements of Fed. R. Crim. P. 32.2 and 43 (a) regarding notice of the forfeiture in the charging
instrument, announcement of the forfeiture at sentencing, and incorporation of the forfeiture in the
judgment against Defendant. If the Defendant has previously submitted a claim in response to an
administrative forfeiture proceeding regarding any of this property, Defendant hereby withdraws
that claim. If Defendant has not previously submitted such a claim, Defendant hereby waives all
right to do so. As to any firearms listed above and/or in the charging instrument, Defendant
consents to destruction by federal, state, or local law enforcement authorities upon such legal
process as they, in their sole discretion deem to legally sufficient, and waives any and all right to
further notice of such process or such destruction.

R. ANDREW MURRAY
UNITED STATES ATTORNEY

g _/ _
'sTEVEN R? KAUFMAN / TiMoTHY LEE‘WEBB
Assistant United States Attorney Defendant

.»--"" //7
<'~~~-~. 7 ¢\z¢;
t:", f

S. FREDERICK WINIKER, III, ESQ.
Attorney for Defendant

‘
THE HOl;ORABY %ID C. KEESLER

UNITED STATES MAGISTRATE JUDGE

 

Signed this the 24th day of January, 2019.

 

 

